DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed invention is Patel et al. (US 20150065125 A1). 

Regarding claim 21, Patel et al. teach a method, comprising: 
performing, by a user equipment (UE), a registration procedure, the registration procedure comprising sending a register request message to a visited public land mobile network  (PLMN) ( [0031] a roaming user (not illustrated), attempts to attach to visited network 105-1);
responsive to sending the indicator in the register request message, receiving, by the UE, a message with SOR data (Fig. 1C, Fig. 4B, [0097]-[0098] steering engine 285 generates an update-location answer (ULA) message, which indicates that the roaming user may attach to visited network 205... transmits the ULA message to MME 220 of visited network 205. UE 298 attaches to visited network 205, [0039] visited network 105-N, which in turn, transmits the update message to user device 165,  [0110] the SOR device transmits the updated preferred visited network list to a user device) )from a home PLMN, wherein the SOR data includes one or more preferred PLMNs ([0110] the SOR device transmits the updated preferred visited network list to a user device); and 
performing, by the UE, a PLMN selection based on the SOR data from the home PLMN ([0016] User devices store and use preferred visited network lists when selecting a visited network to which to attach).
However, Patel et al. fail to teach or suggest
wherein the register request message includes an indicator related to Steering of Roaming (SOR).
Therefore, claim 21 is allowed. 
Independent claims 27 and 33 are allowed for the same reason of allowing claim 1. Dependent claims 22-26 are allowed for depending from claim 21. Dependent claims 28-32 are allowed for depending from claim 27. Dependent claims 34-38 are allowed for depending from claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644